981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John REEVES-BEY, Petitioner-Appellant,v.J. T. HADDEN, Warden, Respondent-Appellee.
No. 92-6978.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 18, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.
John Reeves-Bey, Appellant Pro Se.
Paul Martin Newby, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
John Reeves-Bey appeals from the denial of his motion for a temporary restraining order.  We dismiss the appeal for lack of jurisdiction because an order denying a motion for a temporary restraining order is not appealable.   Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1986).  Consequently, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 Thus, Reeves-Bey's motion for oral argument is denied